The trial court found that Sears was in possession of the premises for a part of the time by tenants. In our opinion, we followed this finding of the court. If the trial court and we were in error in this conclusion, it could not affect the judgment of the trial court and this court, because there is evidence in the record which shows that Sears remained in possession until he sold the land in controversy to Fellows. With this conclusion, we adhere to the former disposition made of the case.
We have given careful consideration to the other questions presented in the motion for rehearing, and find no reversible error.
Motion overruled.
Writ of error refused.